Citation Nr: 0521646	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-15 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a digestive disorder, 
claimed as acid reflux and heartburn.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel




INTRODUCTION

The veteran had active duty from August 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, that found that no new and material 
evidence had been submitted to reopen a claim of service 
connection for a digestive disorder, claimed as acid reflux 
and heartburn (previously characterized as an ulcer).  

The Board remanded the appeal in April 2004 for development 
which has not been satisfactorily completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

A Board Remand confers on the veteran-as a matter of law-
the right to compliance with Board Remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the Remand.  See Stegall v. West, 11 Vet. App. 
268 (1998).  If the Board proceeds with final disposition of 
an appeal, and the Remand orders have not been complied with, 
the Board, itself, errs in failing to ensure compliance.  Id.  
Given the continuing need for necessary record and medical 
development, the Board finds that a second Board Remand is 
required for the completion of necessary development 
requested in the Board's April 2004 Remand, even though this 
action will, regrettably, further delay a decision in this 
matter.  See 38 C.F.R. §§ 3.327, 19.9 (2004).  

The Board previously remanded the claim in April 2004 (after 
reopening the claim of service connection for a digestive 
disorder) to have the RO notify the veteran about the VCAA at 
his last address of record because letters had been sent to 
the wrong address and returned as undeliverable.  On remand, 
if appears that the RO again sent the notification letter to 
an incorrect address, and so remand is required.

In addition, the Board remanded the case requesting that the 
AMC obtain copies of any additional VA treatment records, and 
schedule the veteran for a VA digestive disorders examination 
for purposes of obtaining a medical nexus opinion.  The 
examiner was to specifically comment as to the significance, 
if any, of the veteran's April 1993 complaint of "chronic 
heartburn," with the examiner's notation of, "? Chronic 
indigestion-PUD vs ANXIETY vs ETOH abuse," as well as post-
service medical evidence showing possible Barrett's disease."  
From the documentation presently on file, the Board is unable 
to ascertain whether or not the veteran was scheduled for the 
requested VA examination.  

Documents presently of record show that on April 25, 2005, 
the AMC notified the veteran that the requested VA 
examination was being scheduled by his local VA medical 
center (VAMC), and that the VAMC would contact him as to the 
date, place and time of the Board requested VA examination.  
The claims file includes no documentation as to whether or 
not the requested VA examination was scheduled, and no copy 
of any VA examination notice to the veteran is of record.  
Additionally, the Board is unable to ascertain whether or not 
the AMC requested copies of more recent VA treatment records, 
as requested in the Board's Remand.  As the requested 
development appears not to have been completed, a Remand is 
required.  Stegall v. West, at 271 (1998).  

In remanding the claim on appeal, the Board emphasizes that 
the medical record presently on file is insufficient, and 
that the fulfillment of the statutory duty to assist requires 
remand for the requested medical development.  See Suttman v. 
Brown, 5 Vet. App. 127, 128 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, a 
remand is needed because the pertinent medical evidence of 
record is incomplete and because medical issues are raised 
which may not be decided by the Board without medical 
evidence on which the Board may base its conclusions.  Colvin 
v. Brown, 6 Vet. App. 177 (1993).  

The veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this remand, and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  38 
C.F.R. §§ 3.158, 3.655 (2004).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC sent letters to the 
veteran at a [redacted] address 
which, according to a VA Form 21-4138, 
Statement in Support of Claim, is the 
address of K.P., a friend of the veteran 
who wrote a statement on that form in 
support of the veteran's claims.  The 
last address of record for the veteran is 
shown on the September 2002 VA Form 9 and 
is a [redacted] address.  The AMC 
should send the VCAA notification letter 
to the veteran at that address.  If the 
letter is returned as undeliverable, the 
AMC should contact the veteran's 
representative for clarification as to 
the veteran's current address and 
whereabouts.  

Regardless of any response to the above, 
the VBA AMC should request and obtain all 
outstanding VA treatment reports, 
including those from the VA medical 
center located in Battle Creek, Michigan, 
dated from October 2001 to the present.  
All information, which is not duplicative 
of evidence already received, should be 
associated with the claims file-with 
full and complete documentation of all 
efforts in regard to the completion of 
the above maintained in the veteran's 
claims file.  

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran, at his last 
address of record, and his 
representative, that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 
38 U.S.C. § 5103A(b)(2)).

3.  When the above record development has 
been completed, the RO should schedule 
the veteran for a VA gastrointestinal 
examination.  The complete VA claims 
file, to include all additionally-
received evidence, must be provided to 
the examiner and consideration of such 
should be reflected in the examination 
report.  The examiner is requested to 
identify all currently existing 
gastrointestinal disorders, to include 
confirming or refuting whether the 
veteran has gastroesophageal reflux 
disease (GERD), an ulcer, acid reflux 
and/or heartburn, and then provide an 
opinion as to the etiology of each 
identified disability.  

Specifically, the examiner is requested 
to opine whether each currently diagnosed 
gastrointestinal disorder is more likely 
than not, as likely than not, or less 
likely than not, related to the veteran's 
active service period, to include the in-
service heartburn symptomatology noted on 
the April 1993 reports of medical history 
and report of medical examination (the 
notation of a question of chronic 
indigestion resulting from peptic ulcer 
disease or anxiety or alcohol abuse).  
The rationale for all conclusions reached 
should be provided, with reference to the 
documented clinical history.  

The claims file and a separate copy of 
this and the Board's April 2004 remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for a digestive 
disorder, claimed as acid reflux and 
heartburn.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome 


warranted.  No action is required of the veteran until he is 
notified by the VBA AMC.  



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


